Citation Nr: 1133482	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for residuals of a back injury with degenerative changes, to include as due to multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims.  The RO in St. Petersburg, Florida, currently has jurisdiction of the claims.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in August 2009.  A transcript of the hearing is of record.  The Board subsequently remanded the claims in October 2009 for additional development and to address due process concerns.  For the reasons to be explained more fully below, the actions directed by the Board were not substantially complied with.  

The Veteran submitted additional medical evidence following the issuance of the March 2011 supplemental statement of the case (SSOC), which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Board previously remanded the Veteran's claim in pertinent part for the RO/AMC to make additional efforts to obtain the Veteran's service treatment records.  The Board specifically instructed the RO/AMC to contact the National Personnel Records Center (NPRC) and/or any other appropriate source and request a copy of the Veteran's complete service treatment records, to include all clinical records.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that a VA Form 3101 was associated with the claims folder subsequent to the Board's October 2009 remand.  Review of this record indicates that its date of submission was April 4, 2005 and that an overall completion date was September 14, 2005.  The day on which it was printed, however, was December 29, 2009.  The AMC relied upon this document to find that a negative response had been received from the NPRC dated December 28, 2009 and that the response indicated that the Veteran's service treatment records either did not exist, or that the records were not located at the NPRC.  See March 2011 SSOC.  It appears that rather than comply with the Board's October 2009 remand instruction to contact the NPRC and/or any other appropriate source to obtain a copy of the Veterans' complete service treatment records, the AMC merely re-printed a document that had been submitted in April 2005.  This action does not substantially comply with the Board's remand instruction and must be accomplished on remand.  

The Board also notes that it remanded the claims in October 2009 in order for the AMC to request copies of the administrative decisions and all medical records considered by the Social Security Administration (SSA) in the Veteran's 1980 and 2006 claims for SSA disability benefits.  This action was complied with and the AMC obtained a negative response from the SSA indicating that there were no medical records because the Veteran did not file for disability benefits.  Review of the claims folder, however, reveals that the Veteran subsequently submitted a March 2007 letter from the SSA indicating that he was in receipt of Supplemental Security Income (SSI).  In addition to this document, the Veteran also submitted a May 2006 letter sent to him from the Colorado Department of Human Services - Disability Determination Services, which indicated that the SSA had sent this organization the Veteran's disability claim for a medical decision and that the Colorado Department of Human Services had reviewed medical information in the Veteran's file.  In light of the foregoing, the Board finds that efforts should be made to obtain any of the Veteran's medical records that the Colorado Department of Human Services - Disability Determination Services may have in its possession.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or any other appropriate source and request a copy of the Veteran's complete service treatment records, to include all clinical records.  Document efforts made to obtain these records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Contact the Colorado Department of Human Services - Disability Determination Services and request copies of all medical records it may have in its possession that were considered in conjunction with the Veteran's 1980 and/or 2006 claims for SSA disability benefits.  Document efforts made to obtain these records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If the benefits sought on appeal are not granted, issue an updated supplemental statement of the case (SSOC) and give the Veteran an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


